Citation Nr: 1231676	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-24 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) based on a need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from October 1943 to March 1945.
This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record shows that the Veteran requires the aid and assistance of another person for certain activities of daily living.


CONCLUSION OF LAW

The criteria are met for entitlement to special monthly pension benefits based on the need for aid and attendance of another person.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With regard to the duties to notify and assist a claimant, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case as the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  To whatever extent the decision of the United States Court of Appeals for Veterans Claims in Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as a disability ratings and effective dates, the Board finds that the RO will address any applicable downstream issues when effectuating the award and therefore any failure to provide this notice at this junction cannot prejudice the claimant because he will be free to appeal any unfavorable finding by the RO regarding the effective date.

II.  Special Monthly Pension Laws and Regulations and Analysis

Where an otherwise eligible veteran is in need of regular aid and attendance or is permanently housebound, an increased rate of pension is payable.  38 U.S.C.A. § 1521(d).  For pension purposes, a person shall be considered to be in need of regular aid and attendance if such person is (1) a patient in a nursing home or, (2) helpless or blind, or so nearly so helpless or blind as to need or require the regular aid and attendance of another person. 38 U.S.C.A. § 1502(b). 

The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b). 

Furthermore, one will be considered in need of regular aid and attendance if he or she: (1) Is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c). 

The following will be accorded consideration in determining the need for regular aid and attendance: Inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable, frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back etc.); inability of claimant to feed himself (herself) through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996). 
 
For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).

The Veteran has been granted a non-service-connected pension, for which he is considered permanently and totally disabled based on being age 65 from March 1, 1990.  His disabilities considered for pension purposes only are: episodes of dizziness with a 30 percent rating, degenerative joint disease of the right shoulder with a 10 percent rating, pneumonia with a 10 percent rating, and hypertension with a 10 percent rating.  The combined rating for pension purposes is 50 percent.

The Veteran had a VA examination in April 2007 at which it was noted that he had hypertension and chronic atrial fibrillation.  He took warfarin and anticoagulant.  The Veteran was hospitalized twice in 2006 for pneumonia, and he had brief episodes of dizziness upon standing after sitting for long periods of time.  There had been pain in the right shoulder for the past six to eight months, and the pain had previously improved after receiving an injection from his primary care doctor.  More recently, the pain had increased again and limited the use of the right arm a little bit.

The examiner indicated that the Veteran was not permanently bedridden and was not currently hospitalized.  The Veteran could travel beyond his current domicile.  He had traveled to the examination in a private vehicle with a family member.  The examiner wrote in describing the Veteran's daily activities that he could walk but used a cane to prevent falling due to balance problems.  The Veteran could feed himself, brush his teeth, shave, dress, undress and bathe himself.  He needed assistance to cut his toenails because of dizziness when bending.  The Veteran denied incontinence on a regular basis and did not use diapers, but he had had urinary incontinence accidents.  He did not need assistance with relieving himself.  The Veteran could read the newspaper and manage money.  He drove for short distances, and his son drove him to more distant places.  The Veteran did not use an orthopedic or prosthetic appliance.

Regarding the Veteran's ability to protect himself from daily hazards and dangers, the examiner noted that the Veteran had dizziness less than weekly and mild, occasional memory loss.  The Veteran's ability to ambulate was constantly or nearly constantly affected by imbalance.  There were no other body parts or system impairments that affected the Veteran's ability to protect himself from the daily environment.  The Veteran was unable to perform grooming.

The examiner felt that the Veteran could walk for a few hundred yards without the assistance of another person and that he needed a cane for ambulation.  The Veteran was unrestricted in his ability to leave the home.  His functional impairments were permanent and his best corrected vision was not 5/200 or worse in both eyes.  The cervical and thoracolumbar spines did not have limitation of motion or deformity, there was no upper extremity amputation, and the upper extremities were normal.  The left upper extremity was normal in strength and coordination and the right upper extremity had mild impairment.  The Veteran could feed himself, bathe himself, and use the toilet by himself.  He had some difficulty dressing and undressing and grooming himself.  Range of motion of the right shoulder was flexion to 120 degrees with pain beginning at 100 degrees, abduction to 120 degrees with pain beginning at 90 degrees, external rotation to 45 degrees with pain beginning at 20 degrees, and internal rotation to 45 degrees with pain beginning at 20 degrees.  There was no additional loss of motion on repetitive use.  X-rays of the right shoulder were normal.

The diagnoses from the examination were hypertension that was treated and did not cause any functional impairments, pneumonia that had resolved, and degenerative joint disease of the right shoulder which was presented with crepitus and tenderness.  The Veteran was able to handle his own finances and had normal cognitive functions and good judgment.

The Veteran underwent private physical therapy for the right shoulder from June 2007 to November 2007.  At the beginning of the treatment he rated his pain as 6 out of 10.  There was pain when the shoulder was lifted above 90 degrees.  In October 2007 the Veteran fell and reinjured the right shoulder.  He had difficulty with activities of daily living and self-care, and he rated the pain as 8 out of 10.  Range of motion was 30 degrees forward flexion and abduction, 25 degrees external rotation, 20 degrees internal rotation, and 20 degrees extension.  In November 2007 the Veteran said that he had difficulty dressing due to the right shoulder.  At the final physical therapy session later in November 2007 the Veteran reported mild improvement to the right shoulder.  

January 2008 VA treatment records indicate that the Veteran had a complete tear of the supraspinatus and infraspinatus tendon in the right shoulder with associated subacromial bursa effusions and infraspinatus muscle sprain.  There had not been improvement with 16 physical therapy sessions.  The Veteran could not lift the arm above shoulder level, and the pain went from 5 to 9 out of 10 depending on movement.  At February 2008 VA treatment it was noted that an MRI of the right shoulder had shown a complete rotator cuff tear with retraction.  The Veteran had had several injections with temporary relief.  He complained of pain with motion and exertion, and he wanted to continue with conservative treatment.  The Veteran said that he needed assistance with bathing and dressing.  Range of motion was forward flexion to 30 degrees with pain and guarding.  The prognosis was poor.

The Veteran had another VA examination in June 2008.  The examiner noted that the Veteran was not permanently bedridden or hospitalized.  The Veteran could travel beyond his current domicile, and he was driven to the examination by a paid driver.  He lived with his wife in a one story house.  His daily routine was to wake up around 8:00 and go into the bathroom, where he did grooming, toileting, undressing and dressing.  The Veteran said that he needed assistance with bathing, dressing and undressing due to right shoulder arthralgia and decreased range of motion.  He bathed in the afternoon, and his wife and daughters did all of the household chores and shopping.  During the day the Veteran sat on the balcony and watched people pass by.

The Veteran had dizziness on a less than weekly basis and mild, occasional memory loss.  Imbalance affected his ability to ambulate on a weekly basis, and hearing impairment affected his ability to protect himself from his daily environment.  The examiner noted that the Veteran was unable to dress, undress, bathe or groom on his own.  The examination report also indicated marked difficulty with dressing and undressing and some difficulty with self-grooming and toileting.  The Veteran's gait was slow and he used a cane on the right side.  He could walk a few hundred yards and was unrestricted in when he could leave his home.  The functional impairments were permanent, and the cervical spine was painful with movement.  The upper extremities had mild or moderate impairment.  There was right knee crepitus and markedly decreased and painful abduction on the right shoulder.  The diagnosis was hypertension, controlled with oral medication, atrial fibrillation, on chronic anticoagulation and closely followed at anti-coagulation clinics, right shoulder rotator cuff tear, with decreased range of motion interfering with dressing, undressing and bathing, chronic ischemic heart disease, stable, and clinical osteoarthritis of the right knee.  The Veteran was able to handle his finances.

The Veteran wrote on his February 2009 Notice of Disagreement that he needed   help with dressing, undressing, bathing, shaving, and putting on shoes and socks.  He used a cane to walk and could hardly lift his arms up.  In July 2009 the Veteran wrote that his wife had to help him with basic needs such as shaving, putting on shoes and socks, dressing, and undressing.

With regard to aid and attendance, the treatment records and VA examinations show that the Veteran has never been in a nursing home and does not currently require nursing home care on account of any mental or physical incapacity.  Further, the evidence demonstrates that the Veteran does not suffer from any significant vision problem as to be blind or nearly blind.  38 C.F.R. § 3.351(b), (c).  Both VA aid and attendance examinations did not reveal blindness.  Furthermore, VA examiners have stated he is not permanently bedridden.  At the outset, such facts provide evidence against this claim. 

Therefore, with regard to aid and attendance, to prevail, the evidence must show that he meets the other factual criteria for regular aid an attendance as set forth under 38 C.F.R. § 3.352(a).  The treatment records pertaining to the Veteran's right shoulder, his statements, and the June 2008 VA examination show that he needs the assistance of others to dress, undress, and bathe.  Furthermore, the June 2008 examiner felt that the Veteran had some difficulty with self grooming and toileting.  Currently the Veteran's wife helps him with these tasks.  It does not appear that he would be able to take care of himself without the regular assistance of another.  See 38 C.F.R. § 3.352(a).

The Board notes that the Veteran is able to feed himself and ambulate with the use of a cane and that the June 2008 examiner found that he is unrestricted in his ability to leave home.  However, overall the Board finds that the facts demonstrate the need for regular aid and attendance due to his numerous disabilities for the performance of certain daily activities.  See generally Turco, supra (eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met, but not all). 

In making this determination, the Board notes that the Veteran is competent to report the difficulties that he has with activities of daily living such as dressing and undressing.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Furthermore, the Board finds the Veteran's reports to be credible given that they are consistent with the findings of the June 2008 VA examiner.

Therefore, resolving any doubt in the Veteran's favor, the Board concludes the evidence supports special monthly pension for regular aid and attendance.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to special monthly pension by reason of need for regular aid and attendance is granted, subject to the laws and regulations governing the award of monetary benefits. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


